Citation Nr: 1037986	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-24 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
clavicle fracture.

2.  Entitlement to service connection for Parkinson's disease. 

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to November 
1965.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

In September 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A copy of 
the transcript of that hearing is of record.

As noted on the title page, the Board recharacterized the issue 
on appeal as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and bipolar disorder.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

In February 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional development 
and readjudication. 

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability (TDIU) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and bipolar disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

During the September 2007 hearing, prior to promulgation of a 
decision by the Board, the Veteran indicated that he wished to 
withdraw the appeal concerning matters of entitlement to service 
connection for residuals of a right clavicle fracture and for 
Parkinson's disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the matters of entitlement to service 
connection for residuals of a right clavicle fracture and for 
Parkinson's disease have been met and that appeals are dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).

In this case, it was expressly indicated by the Veteran that he 
wished to withdraw his appeal concerning the matters of 
entitlement to service connection for residuals of a right 
clavicle fracture and for Parkinson's disease during his 
September 2007 personal hearing.  Transcript at 2.  The hearing 
testimony of the Veteran and his representative was later reduced 
to writing and incorporated into the record in the form of a 
written transcript.  Therefore, the transcript of that hearing 
has been accepted as a withdrawal of those issues on appeal.  
Tomlin v. Brown, 5 Vet. App. 355 (1993).  Accordingly, the Board 
does not have jurisdiction to review the appeal concerning these 
issues, and the appeals of these issues are dismissed without 
prejudice.


ORDER

The appeal for entitlement to service connection for residuals of 
a right clavicle fracture is dismissed.

The appeal for entitlement to service connection for Parkinson's 
disease is dismissed. 


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD or bipolar 
disorder, is warranted.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

Generally, but not always, a veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).  However, 
there are special considerations for PTSD claims predicated on a 
personal assault.  The pertinent regulation, 38 C.F.R. § 
3.304(f)(5), provides that PTSD based on a personal assault in 
service permits evidence from sources other than a veteran's 
service records, including evidence of behavior changes, which 
may corroborate his or her account of the stressor incident.  

Further, lay testimony alone may establish the occurrence of the 
claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, in the following 
circumstances:  when a veteran was diagnosed with PTSD in service 
(38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with 
the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced 
fear of hostile military or terrorist activity (38 C.F.R. § 
3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. 
§ 3.304(f)(4)).  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

As set forth in the Federal Register, the revised provisions of 
38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply 
to any claim that "[w]as appealed to the Board before July 13, 
2010 but has not been decided by the Board as of that date."  
Id.  Because the Veteran's claim was pending before the Board on 
July 13, 2010, but had not yet been decided at that juncture, the 
amended provisions of 38 C.F.R. § 3.304(f) are for consideration 
in this case.

The Veteran contends that he developed an acquired psychiatric 
disorder, to include PTSD and/or bipolar disorder, as a result of 
his experiences in service. 

Service treatment records are void of any complaints, findings, 
or diagnoses of any psychiatric disorder.  Service personnel 
records reflect that he was in the Air Force from November 1962 
to November 1965 and was stationed in Vietnam from November 26, 
1964, to November 26, 1965.  It was indicated that this was an 
isolated tour at Tan Son Nhut Air Base, Vietnam.  His duties 
reportedly included ElecComm&CryptoEquipSysRpmn or Electrical 
Communication and Crypto Equipment System Repairman.  His station 
of assignment was listed as HQ 1964 Comm GP, TanSonNhut AB, VN.  

In his April 2003 claim, it was noted that the claimed 
psychiatric disorder began in 1990.  The Veteran reported his 
claimed stressors in a written statement dated in August 2003.  
He indicated that he installed radio equipment in Vietnam, and as 
a result he was sent out to Army, Navy, Marine Corps, and Air 
Force units in Vietnam which required him to leave the base and 
travel "in country."  He reported working in fear when he was 
away from his base and walking into two areas after enemy 
attacks, finding dead or wounded civilians as well as military 
personnel.

Private treatment records dated in August 1997 listed a history 
of depression.  Additional treatment notes dated in 1998 showed 
complaints of bipolar disorder since 1977 as well as noted 
findings of severe psychosis, bipolar disorder, dementia, 
Parkinson's disease, altered mental state, and manic depressive 
disorder.

VA treatment records dated from 1999 to 2007 reflected findings 
of bipolar disorder, psychosis, history of cerebrovascular 
accident (CVA), Parkinsonism, rule out Parkinson's related 
dementia, anxiety disorder, complaints of manic depression since 
1975, manic episodes, mood disorder with agitation, PTSD, brain 
atrophy, mild vascular dementia, advanced Parkinson's disease, 
bipolar depression with psychotic behavior, and aggressive, 
impulsive, and combative behavior.

In a February 2005 statement, the Veteran's son reported that the 
Veteran had nightmares, flashbacks, sleep impairment, and 
insomnia.  He noted multiple stressful incidents that the Veteran 
had experienced during service including being in close proximity 
to a bombing at Tan Son Nhut Air Force Base (AFB), witnessing a 
bombing incident at Bien Hoa AFB and later being assigned to deal 
with a corpse for several hours during the aftermath, and waking 
up with a rifle pointed in his face during the "Red Cap army 
takeover" at Tan Son Nhut AFB. 

During his September 2007 hearing, the Veteran's representative 
indicated that the during the Veteran's Vietnam service in the 
Air Force the Veteran was sent into the field at least three to 
four times a week where he experienced many traumatic situations, 
stood mandatory guard/perimeter duty, and experienced nightly 
rocketing and mortars attacks.  The Veteran reported that it was 
his job to travel through Vietnam and make sure computers were 
functioning correctly.  His spouse testified that she also worked 
on base at that time and was continually worried when he was out 
in the field.  

In April 2008, the AMC contacted U.S. Army and Joint Services 
Records Research Center (JSRRC) in order to attempt to 
corroborate following stressor.  The Veteran reported walking 
into areas after enemy attack and finding dead and wounded bodies 
of civilians and military members while assigned to Tan Son Nhut 
AFB from November 1964 to February 1965 working to repair 
electrical equipment in the field four days a week.  JSRRC 
responded that the PTSD request on behalf of the Veteran had not 
been researched, as a valid stressor had not been supplied.

In a July 2009 VA examination report, the examiner, a VA 
psychologist, noted that the Veteran was nonresponsive during the 
examination, very thin and gaunt, and appeared to be sedated.  
Information was provided by the Veteran's wife and son.  After 
reviewing the Veteran's claims file and interviewing the 
Veteran's spouse and son, the examiner noted that the Veteran was 
not involved in direct combat with the enemy.  It was indicated 
that the Veteran installed and serviced communications and 
cryptographic equipment at various installations in Vietnam.  The 
examiner noted that the Veteran had a long history of 
psychological symptoms consistent with the diagnosis of bipolar I 
disorder that began in his early to mid 20s and was a yearly 
occurrence.  The current examination was unable to assess for 
PTSD due to the Veteran's regressed psychological state.  
Psychosocial stressors were listed as problems in primary social 
support system and symptoms of bipolar disorder.  The examiner 
diagnosed bipolar disorder and assigned a GAF score of 30.  

In a September 2009 addendum report, the VA examiner reiterated 
that the Veteran was sedated and regressed behaviorally during 
the examination.  It was further indicated that the Veteran's 
spouse and son provided all information.  As the Veteran could 
not cooperate with the interview or undergo formal psychological 
testing, the examiner reported that PTSD could not be assessed or 
diagnosed.  The diagnosis of bipolar disorder was noted to be 
based on the Veteran's history as related in his claims file.  
The examiner opined that he did not believe that the Veteran's 
bipolar disorder was caused by nor made worse by his military 
service or experiences. 

In a July 2010 statement, the Veteran's representative asserted 
that the Veteran reported that his stressor included being 
present and witnessing causalities stemming from the May 16, 
1965, explosion incident at Bien Hoa Air Base in Vietnam.  The 
representative as requested that the Veteran be afforded another 
VA PTSD examination to evaluate his claimed psychiatric disorder, 
as the examiner was unable to assess for PTSD symptoms due to the 
Veteran's regressed psychological state during the prior 
examination conducted in July 2009. 

In light of the cumulative record, the amended regulation, and 
the conflicting findings discussed above, the AMC/RO should 
arrange for the Veteran to undergo an examination to determine 
the nature and etiology of his claimed acquired psychiatric 
disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, during the July 2009 examination, the Veteran's 
family reported that he had been hospitalized from November 2008 
to June 2009 in a military hospital in Ho Chi Minh City, Vietnam, 
and during June 2009 at the Loma Linda VA Medical Center (VAMC) 
in California for treatment of his claimed psychiatric disorder.  
However, as the claims file only includes outpatient and 
inpatient treatment records from Loma Linda VAMC dated from 
February 1999 to November 2007, any additional records from that 
facility should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.  
Records from the inpatient treatment provider in Vietnam should 
also be obtained. 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his claimed psychiatric disorders 
for the period from November 1965 to the 
present.  Of particular interest are any 
outstanding VA records of evaluation and/or 
inpatient or outpatient treatment of the 
Veteran's claimed psychiatric disorders from 
the Loma Linda VAMC, for the period from 
November 2007 to the present.  Also of 
particular interest are any treatment records 
from the military hospital in Ho Chi Minh 
City OR Saigon for the time period from 
November 2008 to June 2009. 

After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  The AMC/RO should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of any psychiatric disorder found to 
be present.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the examiner (a VA 
psychologist or psychiatrist) for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event discussed below.  

In rendering such determination, the examiner 
is instructed that the Veteran alleged that 
he was exposed to the following stressors 
during his period of active service:  1.) 
fear of being attacked while repairing 
electrical equipment in various areas of 
Vietnam as well as entering areas to service 
equipment after the enemy had attacked.  2.) 
Standing mandatory guard/perimeter duty.  3.) 
Experiencing nightly rocketing and mortars 
attacks. 4.) Being in very close proximity to 
a bombing at Tan Son Nhut AFB.  5.) 
Witnessing a bombing incident at Bien Hoa AFB 
and later being assigned to deal with a 
corpse for several hours during the 
aftermath.  6.) Waking up with a rifle 
pointed in his face during the Red Cap army 
takeover at Tan Son Nhut AFB.

The VA examiner should determine whether any 
of the stressors claimed by the Veteran are 
related to his fear of hostile military or 
terrorist activity.  Thereafter, the VA 
examiner should confirm whether any of the 
claimed stressors are adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) underlying 
the diagnosis, and should comment upon the 
link between the current symptomatology and 
the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

The examiner should also opine as to whether 
it is at least as likely as not (50 percent 
probability or greater) that any other 
diagnosed psychiatric disorder found to be 
present had its onset in or is related to 
service.  

In doing so, the examiner should acknowledge 
the Veteran's assertions of a causal link 
between his claimed disorder and events 
during active service, VA treatment records 
showing diagnoses of PTSD and bipolar 
disorder, and the opinion of the VA examiner 
in his July 2009 VA examination report as 
well as his September 2009 addendum.  The 
rationale for all opinions expressed should 
be provided in a legible report.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated along with supporting rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case in October 2009.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


